Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 10, and 19 are allowable over the prior art of record.
-- Claims 2-9 are allowable as they depend from claim 1.
-- Claims 11-18 are allowable as they depend from claim 10.
-- Claim 20 is allowable as it depends from claim 19.

The prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim):
	“generating a three-dimensional (3D) image of the target area based on the received one or more magnetic field images, one or more hyperspectral images, and positioning information from at least one of the accelerometer or the gyroscope; and 
at least one of diagnosing or monitoring a medical condition of the target area based on the generated 3D image”, as claimed in claim 1.

“for each of the one or more magnetic field images and one or more hyperspectral images, tracking a three-dimensional (3D) position of the phone with respect to the target are of the patient; generating a 3D image of the target area based on the received one or more magnetic field images, the one or more hyperspectral images, and the corresponding tracked 3D position of the phone; and at least one of diagnosing or monitoring a medical condition of the target area based on the generated 3D image”, as claimed in claim 10.

“tracking a three-dimensional (3D) position of the mobile device with respect to the target area for each of the one or more magnetic field images and one or more hyperspectral images; generating a 3D image of the target area based on the created one or more magnetic field images, the one or more hyperspectral images, and the corresponding tracked 3D position of the mobile device; and diagnosing a medical condition of the target area based on the generated 3D image”, as claimed in claim 19.

 	The relevant prior art of record, Munoz, (US-PGPUB 2016/0157725) discloses a mobile device comprising: a processor; and a storage device coupled to the processor; (see at least: Par. 0024, 0034, the mobile or portable device comprise a housing including: a source assembly, at least one acquisition device for capturing images of a region of interest of a subject, and a control module, where the source assembly has at least one light source, and the at least one acquisition device includes a hyperspectral image sensor. Further, Par. 0030, discloses CPU, “a storage device coupled to the processor); and a diagnosis engine software stored in the storage device, wherein an execution of the diagnosis engine by the processor, configures the mobile device to perform acts, (Par. 0034, the mobile device, and includes a processor comprising non-transitory computer readable medium configured to analyze the raw laser speckle images from the camera, and raw hyperspectral image sensor data ), comprising: 
receiving one or more hyperspectral images of the target area of the patient, (see at least: Par. 0034, implicit by the hyperspectral image sensor);  
generating a three-dimensional (3D) image of the target area based on the received, one or more hyperspectral images, (see at least: Par. 0110, performing a 3D image reconstruction of the surface of the region of interest, e.g., a wound, based on the hyperspectral images acquired by the hyperspectral imager, [i.e., implicitly combining the hyperspectral images to reconstruct the 3D image of the surface of the region of interest, e.g., a wound]); and
at least one of diagnosing or monitoring a medical condition of the target area based on the generated 3D image, (see at least: Par. 0023, 0056, 0110, and 0120-0121, evaluating tissue pathology, tissue healing, and/or regeneration (e.g., a wound at different stages of healing), by using implicitly using the 3D image reconstruction).
However, while disclosing using mobile phone for acquiring hyperspectral images, and performing a 3D image reconstruction of the surface of the region of interest, e.g., a wound, based on the hyperspectral images; and evaluating tissue pathology, tissue healing, and/or regeneration (e.g., a wound at different stages of healing), based on 3D image reconstruction; Munoz fails to teach or suggest, either alone or in combination with the other cited references, that the mobile phone comprises a transceiver coupled to the processor; an accelerometer coupled to the processor; a gyroscope coupled to the processor; receiving one or more magnetic field images of a target area of a patient; generating a three-dimensional (3D) image of the target area based on the received one or more magnetic field images, and positioning information from at least one of the accelerometer or the gyroscope.
	A further prior art of record, Barnes et al, (US-PGPUB 2009/0326383), discloses an apparatus including a hyperspectral sensor and other sensor such as digital camera, a LIDAR sensor, or a terahertz sensor, and fusion module for fusing an image of a portion of the skin of the subject from the other sensor and an image of a portion of the skin of the subject from the hyperspectral sensor, [i.e., implicitly obtaining 3D image], (see at least: Par. 0015, 0075), and obtaining a probability that each spectrum includes indicia of the medical condition being present in the corresponding region, [i.e., implicitly based on the 3D image], (see at least: Par. 0378). Barnes further discloses that the hyperspectral sensor can be mounted on mobile rack, “mobile device”, (see at least: Par. 0368). However, while disclosing fusion module for fusing an image of a portion of the skin of the subject from the other sensor and an image of a portion of the skin of the subject from the hyperspectral sensor, to implicitly obtain 3D image; Barnes et al fails to teach or suggest, either alone or in combination with the other cited references, that the mobile device comprises a processor; a transceiver coupled to the processor; an accelerometer coupled to the processor; a gyroscope coupled to the processor; and receiving one or more magnetic field images of a target area of a patient; and generating a three-dimensional (3D) image of the target area based on the received one or more magnetic field images, one or more hyperspectral images, and positioning information from at least one of the accelerometer or the gyroscope.

Another prior art of record, Fang et al, (US-PGPUB 20160150976), discloses a mobile device comprising: a processor; and an accelerometer or gyroscope coupled to the processor, (Par. 0041, a mobile-phone based thermal imaging device. Further, Par. 0012, determination arrangement(s) can be configured to determine at a position(s) or the orientation using a sensor arrangement(s), which can include a gyroscope, an accelerometer or a camera), a diagnosis engine software stored in the storage device, wherein an execution of the diagnosis engine by the processor, (Par. 0014), configures the mobile device to perform acts comprising: 
receiving one or more thermal images, (Par. 0055-0056, using infrared thermal sensor for obtaining thermal images of a given view or region-of-interest); and 
generating a three-dimensional (3D) image of the target area based on the received one or more thermal images, and positioning information from at least one of the accelerometer or the gyroscope, (see at least: Par. 0055-0060, Using the positional information associated with each thermal reading, multi-view low-resolution images can be combined into a high-resolution thermal reading); and 
at least one of diagnosing or monitoring a medical condition of the target area based on the generated 3D image, (Par. 0013, a diagnosis of the biological structure(s) can be determined based on the thermal imaging information).
However, while disclosing mobile-phone based thermal imaging device comprising thermal sensor and position sensor, and using the positional information associated with each thermal reading, multi-view low-resolution images can be combined into a high-resolution thermal reading; Fang et al fails to teach or suggest, either alone or in combination with the other cited references, that the mobile device comprises a processor; a transceiver coupled to the processor; receiving one or more magnetic field images of a target area of a patient; receiving one or more hyperspectral images of the target area of the patient; generating a three-dimensional (3D) image of the target area based on the received one or more magnetic field images, one or more hyperspectral images, and positioning information from at least one of the accelerometer or the gyroscope; and at least one of diagnosing or monitoring a medical condition of the target area based on the generated 3D image.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Andriyan et al, (“Magnetic Subsurface Imaging Systems in a Smartphone Based on the Built-In Magnetometer”, IEEE, vol. 53, No. 11, Nov. 2017), (from IDS), discloses magnetic subsurface imaging system on a smart-phone, comprising sensor for measuring magnetic field strength at sparse locations on a user-defined grid of the surveyed area, to reconstruct magnetic field distribution of the entire area.

	-- Jonathan et al, (“Hyperspectral imaging with near-infrared-enabled mobile phones for tissue oximetry”, Proceeding of SPIE, 2018, San Francisco, California, United States), (from IDS), discloses the controlling a light emitting source of the mobile device such that light is generated at one or more different wavelengths; and creating one or more hyperspectral images of the target area in response to the light generated at the one or more different wavelengths, (see at least: Abstract, using NIR-enabled mobile phones for characterizing the basic performance of mobile phone cameras (i.e., linearity, spectral sensitivity) as measurement tools for measuring oxygen saturation across a range of saturation levels, using Hyperspectral reflectance imaging (HRI) -based oximeters, where a broadband light source and liquid crystal tunable filter were used for imaging at 10 nm bands from 650 to 1000 nm)

-- Goldish et al, (US-PGPUB 2016/0183879), discloses portable device using a dual use thermal/photographic still image camera that can capture thermal imaging independently or together as an overlay with a photographic still image, (Par. 0037), for screening various skin surfaces on the human body, such as the foot and areas, (Par. 0025).

-- Donalds et al, (US-PGPUB 2018/0032682) discloses a method for measuring a physiological-emotional state of a user, by acquiring heart rate data and/or emotional state data using one or more of the image sensor 109, the light source 111, the magnetic sensor 113, the audio sensor 115, of a mobile device 101 for (Par. 0029, 0065, step 301 in Fig. 3). The acquired data is transmitted to the central computing device 121 for analyzing the user data, (305 in Fig. 3, and Par. 0066), and synthesizing the determined Heart rate variability (HRV), and emotional state of the user, (307 in Fig. 3, and Par. 0067), for the purpose of creating one or more of a graphical, pictorial, animated, or auditory representation of the synthesized HRV and emotional state (i.e., a physiological-emotional state).

-- Dimov et al, (US-PGPUB 2018/0293350), discloses a mobile device 110 includes an optical sensor such as a camera to capture images of the optical property modifying device 120, and providing the captured images to the diagnostic system 100 for further processing, (Par. 0028). The diagnostic system 100 comprises an image analysis engine 325, which can determine test results for a disease diagnostic test by comparing the determined color information of a reaction chamber 240 to reference information that indicates one or more color ranges (e.g., based on the RGB or HSV color model), (Par. 0049)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/02/2022